Case 2:20-cv-05554-RSWL-AGR Document 13-1 Filed 10/26/20 Page 1 of 2 Page ID #:283



1

2

3

4

5

6

7
                        UNITED STATES DISTRICT COURT
8
                       CENTRAL DISTRICT OF CALIFORNIA
9

10   JOHN DOE 1; AN INDIVIDUAL; AND          CASE NO.: 2:20-cv-05554-RSWL-
11
     JOHN DOE 2, AN INDIVIDUAL,              AGR
                                             BEFORE THE HONORABLE
12             Plaintiffs,                   Ronald S.W. Lew
13
               vs.                           [PROPOSED] ORDER ON
14
                                             MOTION TO DISMISS
15
     UNITED AIRLINES, INC., AN ILLINOIS      PORTIONS OF PLAINTIFFS’
     CORPORATION; ROE 1, AN                  SECOND AMENDED
16   INDIVIDUAL; ROE 2, AN INDIVIDUAL;       COMPLAINT
17   ROE 3, AN INDIVIDUAL, AND ROES 4
     THROUGH 50, INCLUSIE.                   [Federal Rules of Civil Procedure,
18
               Defendant                     Rule 12(b)(6)]
19

20                                           DATE: December 1, 2020
                                             TIME: 10:00 A.M.
21
                                             CRTRM: TBD
22
                                             Complaint Filed: May 18, 2020
23

24
         TO THE PARTIES AND THEIR RESPECTIVE COUNSEL OF
25

26
     RECORD:

27

28
                                        1
Case 2:20-cv-05554-RSWL-AGR Document 13-1 Filed 10/26/20 Page 2 of 2 Page ID #:284



1
           GOOD CAUSE APPEARING, THEREFORE and pursuant to Defendant,
2
     UNITED AIRLINES, INC. (“United”)’s motion to dismiss, the opposition and
3
     reply paper, and oral argument thereon:
4
           United’s motion to dismiss plaintiffs’ causes of action for violation of the
5
     Unruh Act, is hereby GRANTED and the causes of action are DISMISSED
6
     without leave to amend; and
7
           United’s motion to dismiss plaintiffs’ prayer for punitive damages, treble
8

9
     damages, attorneys’ fees is hereby GRANTED and the damages are DISMISSED

10
     without leave to amend.

11         IT IS SO ORDERED.
12
     DATED: _______, 2020                   _________________________________
13
                                            JUDGE OF THE UNITED STATES
14                                          DISTRICT COURT
15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                               2
